department of the treasury employer_identification_number contact person - id number contact telephone number vil internal_revenue_service p o box cincinnati oh release number release date date date legend b program c scholarship d scholarship e dollars dollar amount f dollars dollar amount y high school z county state dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you will operate a scholarship program called b b will consist of two types of award c and d each worth e dollars b will provide scholarships to students from y who plan to attend or are attending educational institutions of higher learning letter catalog number 58263t ra meaning a four year college or university a two year college a community college or an accredited career or technical school c will be awarded to applicants about to graduate from y or who have graduated within one year or applying d will be awarded to applicants who have already received an award from you and are working towards completing a post-high school program b will be publicized via local newspapers and through officials at y applicants for c must n w p a o be a resident of z be a high school senior from y be a graduate from y no later than one calendar_year from applying have financial need a level of academic achievement support through references and the ability to complete an application and essay be accepted at an eligible education institution have maintained a gpa applicants for d must s n w p m o n be a resident of z when not in school be a graduate of y be a recipient of an award from you in the immediate preceding year have financial need a level of academic achievement and the ability to complete an application and essay this includes not receiving more than f dollars in successive awards over a four year period be enrolled in a qualified educational_institution have completed the academic year prior to the year when the award applies have maintained a gpa recipients must first meet eligibility requirements then be recommended to you from the scholarship advisory committee appointed by your board each applicant will be ranked according to your criteria and awards given to those with the highest ranks you plan on awarding up to ten c awards and up to thirty d awards through the first four years of b and thereafter the committee will consist of three impartial members of the community awards will be made directly to the school or program the recipient is attending the program must agree to apply the award to the student recipients must provide transcripts and a report on how funds were spent basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e the foundation awards the grant on an objective and nondiscriminatory basis letter catalog number 58263t the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
